Citation Nr: 1730752	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-15 391  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1982 to November 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO in Indianapolis, Indiana.  In April 2017, the Veteran and spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in Indianapolis, Indiana.  A copy of the hearing transcript has been associated with the record. 


FINDINGS OF FACT

1.   The Veteran has a current diagnosis of obstructive sleep apnea. 

2.  The Veteran had symptoms of sleep apnea that began during active service. 

3.  The Veteran had symptoms of sleep apnea since service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for sleep apnea, such action represents a complete allowance of the issue; therefore, no further discussion of VA's duties to notify and to assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends generally that sleep apnea is related to active service.  In a May 2012 substantive appeal, the Veteran wrote that symptoms of sleep apnea began during service.  At the April 2017 Board hearing, the Veteran testified to symptoms of sleep apnea beginning during service in approximately 1995, accompanied by headaches, irritability, exhaustion, and daytime sleepiness.   See April 2017 Board hearing transcript. 

Initially, the Board finds the Veteran has a current disability of sleep apnea.  A November 2011 VA examiner specifically assessed obstructive sleep apnea.  


After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of sleep apnea, later diagnosed as obstructive sleep apnea, in service and since service separation, i.e., whether sleep apnea was "incurred in" service.  Favorable evidence supporting a finding of in-service onset of sleep apnea includes that the Veteran has advanced that sleep apnea symptoms began during service.  A November 2000 service treatment record reflects that the Veteran reported insomnia.  The November 2011 VA examination report and the April 2017 Board hearing transcript each reflect the Veteran reported that sleep apnea symptoms began in service in 1995.  The November 2011 sleep apnea diagnosis coupled with evidence pertinent to service, specifically, the November 2000 service treatment reflecting reports of trouble sleeping and lay statement establishing sleep apnea symptoms during service, tends to show that the symptoms of a sleep apnea disability had its onset during service, that is, shows it was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  

While the Veteran's sleep apnea is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had sleep apnea symptoms that began during service and continued since service separation, which symptoms were later diagnosed as obstructive sleep apnea, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the sleeping disability (later diagnosed as obstructive sleep apnea) began in service, so was "incurred in" service.  The finding that the Veteran has had sleep apnea symptoms since service is supportive of the overall direct service connection claim because it tends to show that the symptoms that began in service were the basis for the later diagnosed sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and 

fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


